






Exhibit 10.5






AMENDMENT
TO THE
SLM CORPORATION CHANGE IN CONTROL SEVERANCE PLAN
FOR SENIOR OFFICERS
Effective June 25, 2015


The SLM Corporation Change in Control Severance Plan for Senior Officers (the
“Plan”), as established effective January 1, 2006, as amended (and filed as
Exhibit 10.2 to the Company's Quarterly Report on Form 10-Q filed on November 4,
2011) was amended as of June 25, 2015 by action of the Company's Board of
Directors to reflect the following:
The heading of Section 4 and the text of Section 4.01 of the Plan were amended
to read as follows:     
ARTICLE 4.     ADMINISTRATIVE COMMITTEE    
4.01 Administrative Committee. The Plan will be administered by a committee
consisting of the Corporation’s Chief Human Resources Officer, Chief
Administrative Officer, and General Counsel (the “Committee”); provided,
however, that nothing herein shall limit the authority of the Nominations,
Governance and Compensation Committee of the Corporation’s Board of Directors
with respect to its right to review and approve all decisions made with respect
to executive officers of the Corporation, as defined in Rule 16a-1(f) of the
Securities Exchange Act of 1934.




